UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22715 Guggenheim Credit Allocation Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2015 – August 31, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS† - 1.4% Consumer Discretionary - 1.0% Travelport Holdings, LLC*,†† $ Travelport LLC*,†† Total Consumer Discretionary Industrial - 0.2% Project Silverback Holdings, Class A*,†††,4 Project Silverback Holdings, Class B*,†††,4 Total Industrial Basic Materials - 0.2% Mirabela Nickel Ltd.*, †† Total Common Stocks (Cost $3,987,279) PREFERRED STOCKS† - 5.7% Financial - 4.2% Morgan Stanley, Series I 6.38%1,2 Kemper Corp., 7.38% Citigroup, Inc., Series M, 6.30%1,2 Citigroup, Inc., Series P, 5.95%1,2 Goldman Sachs Group, Inc., Series M, 5.38%1,2 Total Financial Industrial - 1.5% Seaspan Corp., 6.38% Total Preferred Stocks (Cost $8,209,518) MONEY MARKET FUND† - 1.5% Dreyfus Treasury Prime Cash Management Institutional Shares Total Money Market Fund (Cost $2,195,071) Face Amount ~ Value CORPORATE BONDS†† - 66.7% Energy -11.5% ContourGlobal Power Holdings S.A. 7.13% due 06/01/193 Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 9.25% due 08/15/21 7.75% due 01/15/21 CONSOL Energy, Inc. 8.00% due 04/01/233 Comstock Resources, Inc. 10.00% due 03/15/203 SandRidge Energy, Inc. 8.75% due 06/01/203 Keane Group Holdings LLC 8.50% due 08/08/19†††,4 FTS International, Inc. 7.78% due 06/15/201,3 6.25% due 05/01/22 Face Amount ~ Value CORPORATE BONDS†† - 66.7% (continued) Energy -11.5% (continued) EP Energy LLC / Everest Acquisition Finance, Inc. 9.38% due 05/01/20 $ 6.38% due 06/15/23 BreitBurn Energy Partners Limited Partnership / BreitBurn Finance Corp. 7.88% due 04/15/22 Legacy Reserves Limited Partnership / Legacy Reserves Finance Corp. 6.63% due 12/01/21 Ultra Petroleum Corp. 5.75% due 12/15/183 Schahin II Finance Company SPV Ltd. 5.88% due 09/25/223 TerraForm Power Operating LLC 6.13% due 06/15/253 IronGate Energy Services LLC 11.00% due 07/01/183,6,9 Total Energy Consumer, Non-cyclical -9.8% Central Garden & Pet Co. 8.25% due 03/01/186 Vector Group Ltd. 7.75% due 02/15/21 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/163,9 ADT Corp. 6.25% due 10/15/21 Bumble Bee Holdings, Inc. 9.00% due 12/15/173 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/213 Jaguar Holding Company II / Pharmaceutical Product Development LLC 6.38% due 08/01/233 R&R Ice Cream plc 8.25% due 05/15/203,9 200,000 AUD Total Consumer, Non-cyclical Communications -9.1% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/173 Alcatel-Lucent USA, Inc. 8.88% due 01/01/203 Avaya, Inc. 7.00% due 04/01/193 Virgin Media Secured Finance plc 5.25% due 01/15/263 Zayo Group LLC / Zayo Capital, Inc. 6.38% due 05/15/253 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value CORPORATE BONDS†† - 66.7% (continued) Communications -9.1% (continued) Sprint Corp. 7.63% due 02/15/25 $ TIBCO Software, Inc. 11.38% due 12/01/213 Level 3 Financing, Inc. 5.37% due 05/01/253 Midcontinent Communications & Midcontinent Finance Corp. 6.87% due 08/15/233 Total Communications Consumer, Cyclical -8.9% WMG Acquisition Corp. 6.75% due 04/15/223 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/173 Hanesbrands, Inc. 6.38% due 12/15/20 Petco Animal Supplies, Inc. 9.25% due 12/01/183 Nathan's Famous, Inc. 10.00% due 03/15/203,9 NPC International Incorporated / NPC Operating Company A Inc / NPC Operating Co B Inc 10.50% due 01/15/20 Ferrellgas Limited Partnership / Ferrellgas Finance Corp. 6.50% due 05/01/21 6.75% due 01/15/22 6.75% due 06/15/233 Moto Finance plc 6.38% due 09/01/20 350,000 GBP Carrols Restaurant Group, Inc. 8.00% due 05/01/22 Men's Wearhouse, Inc. 7.00% due 07/01/22 Total Consumer, Cyclical Financial -7.9% Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.50% due 04/15/213 7.38% due 04/01/203 Majid AL Futtaim Holding 7.13% due 12/31/49 DuPont Fabros Technology, LP 5.63% due 06/15/23 National Financial Partners Corp. 9.00% due 07/15/213 NewStar Financial, Inc. 7.25% due 05/01/203 Lock AS 7.00% due 08/15/21 600,000 EUR Prosight Global Inc. 7.50% due 11/26/20††† Ultra Resources, Inc. 4.66% due 10/12/22††† Face Amount ~ Value CORPORATE BONDS†† - 66.7% (continued) Financial -7.9% (continued) Greystar Real Estate Partners LLC 8.25% due 12/01/223 $ Cabot Financial Luxembourg S.A. 6.50% due 04/01/213 250,000 GBP Quicken Loans, Inc. 5.75% due 05/01/253 Total Financial Technology -6.5% Epicor Software 9.25% due 06/21/23†††,4 First Data Corp. 8.75% due 01/15/223,5 Infor US, Inc. 6.50% due 05/15/223 Audatex North America, Inc. 6.13% due 11/01/233 Aspect Software, Inc. 10.63% due 05/15/17 Total Technology Industrial -5.3% Deutsche Raststatten 6.75% due 12/30/20 1,300,000 EUR Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/193 CEVA Group plc 7.00% due 03/01/213 Reliance Intermediate Holdings, LP 6.50% due 04/01/233 StandardAero Aviation Holdings, Inc. 10.00% due 07/15/233 LMI Aerospace, Inc. 7.38% due 07/15/19 Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/273,6 Total Industrial Diversified -4.0% HRG Group, Inc. 7.88% due 07/15/19 Opal Acquisition, Inc. 8.88% due 12/15/213 Total Diversified Basic Materials -2.7% TPC Group, Inc. 8.75% due 12/15/203 Eldorado Gold Corp. 6.12% due 12/15/203 Mirabela Nickel Ltd. 9.50% due 06/24/19†††,4 1.00% due 09/10/44†††,4 – Total Basic Materials Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value CORPORATE BONDS†† - 66.7% (continued) Utilities -1.0% Terraform Global Operating LLC 9.75% due 08/15/223 $ Total Corporate Bonds (Cost $105,522,812) SENIOR FLOATING RATE INTERESTS†† - 51.5% Industrial -15.0% Ursa Insulation B.V. 7.75% due 04/26/20†††,4,6 1,511,071 EUR 5.33% due 04/26/21†††,4,6 1,547,935 EUR 25.00% due 04/26/21†††,4,6 150,240 EUR Flakt Woods 4.75% due 03/20/17†††,4,6 2,488,767 EUR Mitchell International, Inc. 8.50% due 10/11/216 NVA Holdings, Inc. 8.00% due 08/12/226 Total Safety U.S., Inc. 9.25% due 09/11/206 AlliedBarton Security Services LLC 8.00% due 08/13/216 Doncasters Group Ltd. 9.50% due 10/09/206 NaNa Development Corp. 8.00% due 03/15/186 Camp Systems International 8.25% due 11/29/196 HBC Hardware Holdings 6.75% due 03/30/20†††,6 Ranpak 8.25% due 10/03/226 National Technical 7.00% due 06/12/21†††,4,6 Wencor Group 7.75% due 06/19/226 Hillman Group, Inc. 2.98% due 06/28/196 API Technologies Corp. 9.00% due 02/06/18†††,4,6 Wencor (Jazz Acq) 1.58% due 06/19/196 Omnitracs, Inc. 8.75% due 05/25/216 Total Industrial Consumer, Non-cyclical -10.5% CTI Foods Holding Co. LLC 8.25% due 06/28/216 Reddy Ice Holdings, Inc. 10.75% due 10/01/196 Performance Food Group 6.25% due 11/14/196 Taxware Holdings 7.50% due 04/01/22†††,4,6 AdvancePierre Foods, Inc. 9.50% due 10/10/176 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS†† - 51.5% (continued) Consumer, Non-cyclical -10.5% (continued) IHC Holding Corp. 7.00% due 04/30/21†††,4,6 $ American Seafoods Group LLC / American Seafoods Finance, Inc. 6.00% due 08/19/216 2.54% due 08/19/216 Arctic Glacier Holdings, Inc. 6.00% due 05/10/196 Pelican Products, Inc. 9.25% due 04/09/216 Targus Group International, Inc. 14.75% due 05/24/166 Phillips-Medsize Corp. 1.13% due 06/14/196 Total Consumer, Non-cyclical Technology -8.8% Greenway Medical Technologies 9.25% due 11/04/216 6.00% due 11/04/206 TIBCO Software, Inc. 6.50% due 12/04/206 Advanced Computer Software 10.50% due 01/31/236 6.50% due 03/18/226 Aspect Software, Inc. 7.25% due 05/09/166 Sparta Holding Corp. 6.50% due 07/28/20†††,4,6 Total Technology Consumer, Cyclical -5.7% ABRA Auto Body 8.25% due 09/19/226 Sky Bet Cyan Blue HoldCo 6.50% due 02/25/226 1,500,000 GBP Sears Holdings Corp. 5.50% due 06/29/186 DLK Acquisitions BV 8.50% due 08/28/196 400,000 EUR 4.34% due 02/28/196 250,000 EUR Transfirst 9.00% due 11/11/226 BBB Industries, LLC 2.15% due 11/04/196 Total Consumer, Cyclical Communications -4.8% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/206 Anaren, Inc. 9.25% due 08/18/216 GOGO LLC 11.25% due 03/21/186 7.50% due 03/21/186 Total Communications Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value SENIOR FLOATING RATE INTERESTS†† - 51.5% (continued) Financial -2.2% Intertrust Group 8.00% due 04/16/226 $ Expert Global Solutions 8.50% due 04/03/186 Total Financial Utilities -1.9% Panda Temple II Power 7.25% due 04/03/196 Transportation -1.1% OneSky 15.00% due 06/03/19†††,4,6 Ceva Logistics US Holdings 6.50% due 03/19/216 Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/216 Ceva Group plc (United Kingdom) 6.50% due 03/19/216 Ceva Logistics Canada, ULC 6.50% due 03/19/216 Ceva Group plc (United Kingdom) 0.76% due 03/19/196 Total Transportation Basic Materials -0.8% Ennis Flint Road Infrastructure 7.75% due 09/30/216 Noranda Aluminum Acquisition Corp. 5.75% due 02/28/196 Total Basic Materials Energy -0.7% Cactus Wellhead 7.00% due 07/31/206 Total Senior Floating Rate Interests (Cost $79,151,631) ASSET BACKED SECURITIES†† - 12.9% Collateralized Loan Obligations -8.2% NewStar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.58% due 09/20/231,3,6 COA Summit CLO Limited 2014-1A, 4.13% due 04/20/231,3,6 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 5.03% due 10/22/261,3,6 Babson CLO Limited 2012-II 2012-2A, due 05/15/233,7 DRSLF 2015-41A SUB 2015-41A, 1.84% due 01/15/28 Face Amount ~ Value ASSET BACKED SECURITIES†† - 12.9% (continued) Collateralized Loan Obligations -8.2% (continued) KKR Financial CLO Ltd. 2007-1X, 5.32% due 05/15/216 $ NewStar Arlington Senior Loan Program LLC 2014-1A, 4.55% due 07/25/251,3,6 KKR Financial CLO 2007-1 Ltd. 2007-1A, 5.32% due 05/15/211,3,6 Cent CLO 16, LP 2014-16AR, 4.55% due 08/01/241,3,6 Salus CLO Ltd. 2013-1AN, 7.03% due 03/05/211,3,6 Highbridge Loan Management 2012-1 Ltd. 2014-1AR, 4.53% due 09/20/221,3,6 NXT Capital CLO 2013-1 LLC 2013-1A, 4.45% due 04/25/241,3,6 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 5.18% due 10/15/261,3,6 Fortress Credit Opportunities VI CLO Ltd. 2015-6A, 5.27% due 10/10/26,3 Cerberus Onshore II CLO-2 LLC 2014-1A, 4.43% due 10/15/231,3,6 Cerberus Onshore II CLO LLC 2014-1A, 4.29% due 10/15/231,3,6 Treman Park CLO LLC 2015-1A, due 04/20/273,7 TCW Global Project Fund II Ltd. 2004-1A, 2.24% due 06/24/161,3 Total Collateralized Loan Obligations Transportation -3.2% AASET 2014-1 B, 7.38% due 12/15/291 2014-1 C, 10.00% due 08/15/30 Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/383,6,8 Castlelake Aircraft Securitization Trust 2014-1, 5.25% due 02/15/293 2014-1, 7.50% due 02/15/293 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount ~ Value ASSET BACKED SECURITIES†† - 12.9% (continued) Transportation -3.2% (continued) Rise Ltd. 2014-1AB, 6.50% due 02/12/396 $ Turbine Engines Securitization Ltd. 2013-1A, 6.38% due 12/13/483,6 Total Transportation Collateralized Debt Obligations -1.2% Anchorage Credit Funding 1 Ltd. 2015-1A, 6.30% due 07/28/303,6,9 RAIT CRE CDO I Ltd. 2006-1X, 0.51% due 11/20/46 Total Collateralized Debt Obligations Financial -0.3% NCBJ 2015-1 A 2015-1 A, 5.88% due 07/08/22††† Total Asset Backed Securities (Cost $18,712,781) Face Value Amount ~ MORTGAGE BACKED SECURITIES†† - 1.4% Residential Mortgage Backed Securities -1.4% Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6, 0.37% due 01/25/371,6 $ Washington Mutual Mortgage Pass-Through Certificates WMALT Series 2006-8 Trust 2006-8, 4.77% due 10/25/366,8 Total Residential Mortgage Backed Securities Total Mortgage Backed Securities (Cost $1,947,249) Total Investments - 141.1% (Cost $219,726,341) $ Other Assets & Liabilities, net - (41.1)% Total Net Assets - 100.0% $ ~ The face amount is denominated in U.S. Dollars, unless otherwise noted. * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted – See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted – See Note 2. ††† Value determined based on Level 3 inputs – See Note 2. 1 Variable rate security. Rate indicated is rate effective at August 31, 2015. 2 Perpetual maturity. 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $75,439,844 (cost $78,864,788), or 51.7% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 4 Security was fair valued by the Valuation Committeeat August 31, 2015. The total market value of fair valued securities amounts to $18,241,634, (cost $19,829,781) or12.5% of total net assets. 5 Paid-in-kind toggle note. The issuer in each interest period has the option to pay interest in cash or to issue payment-in-kind shares of the note. 6 All or a portion of these securities have been physically segregated or earmarked on the Fund’s records in connection with reverse repurchase agreements and unfunded loan commitments.As of August 31, 2015, the total market value of the segregated or earmarked securities was $88,559,498. 7 Security has no stated coupon. However, it is expected to receive residual cash flow payments on defined deal dates. 8 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 9 Security is a 144A or section 4(a)(2) security. These securities are considered illiquid and restricted under guidelines established by the Board of Trustees. The total market value of 144A or section 4(a)(2) securities is $4,871,041 (cost $4,929,745), or 3.3% of total net assets. AUD Australian Dollar BV Limited Liability Company CDO Collateralized Debt Obligation CLO Collateralized Loan Obligation EUR Euro GBP Great Britain Pound LLC Limited Liability Company LP Limited Partnership NV Publicly Traded Company plc Public Limited Company SA Corporation ULC Unlimited Liability Corporation At August 31, 2015, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Maturity Date Face Amount Value Acosta, Inc. 9/26/2019 $ $ - Advantage Sales and Marketing 7/25/2019 American Seafood 8/19/2021 American Stock Transfer 6/26/2018 BBB Industries, LLC 10/17/2019 Beacon Roofing 7/27/2016 - CEVA Group PLC 3/19/2019 Eyemart Express 12/18/2019 Hillman Group, Inc 6/13/2019 IntraWest Holdings S.A.R 12/10/2018 Learning Care Group 5/5/2019 McGraw-Hill Global Education 3/22/2018 National Financial Partners 7/1/2018 National Technical 6/12/2021 Phillips Medsize Corp. 6/14/2019 ProMach Group, Inc. 10/22/2019 Signode Industrial Group 5/1/2019 Wencor Jazz Acquisition 6/19/2019 $ $ As of August 31, 2015, the following forward foreign currency exchange contracts were outstanding: Contracts to Sell Counterparty Local Currency Settlement Date Unrealized Appreciation/ (Depreciation) Australian Dollar The Bank of New York Mellon 9/9/2015 $ Euro The Bank of New York Mellon 9/9/2015 ) British Pound The Bank of New York Mellon 9/9/2015 Net unrealized depreciation for forward foreign currency exchange contracts $ ) NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Credit Allocation Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1.Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2.Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments at August 31, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $
